Van Dusen, J.,
The exceptions filed by Jeannette Wallace all relate to the disallowance of the claim because of the finding by the auditing judge that there was a failure of consideration for the check upon which the claim is based. The conversation referred to in the adjudication is as follows: “Jeannette, this is to bring the body from Asbury Park. You know what my wishes are.” To which the claimant replied: “I will take care of it. I will carry out your wishes.”
This conversation indicates a relation of trust or agency rather than a relation of contract. Least of all is it a contract whereby claimant is to remove the body and he paid a lump sum as compensation for doing so. The terms are too vague.
This trust or agency has been sufficiently shown to rebut the presumption of consideration which is to he derived from the face of the check, but it has not been sufficiently shown to be enforceable. The terms of the trust or agency are *614too vague, and we do not think that we have any power to reform or add to those terms, as, for example, by giving directions as to the style of the re-interment. The claim must, therefore, fail.
The exceptions are dismissed and! the adjudication is confirmed absolutely.